PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE |

SERIE A — N° 22

RECUEIL DES ARRETS

AFFAIRE DES ZONES FRANCHES DE LA
HAUTE-SAVOIE ET DU PAYS DE GEX

ORDONNANCE DU 19 AOÛT 1929

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE

SERIES A — No. 22

 

COLLECTION OF JUDGMENTS.

CASE OF THE FREE ZONES
OF UPPER SAVOY
AND THE DISTRICT OF GEX

ORDER OF AUGUST roth, 1929

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1929

LEYDE
SOCIÉTÉ D’EDITIONS
A. W. SIJTHOFF
1929

 
ORDER
MADE ON AUGUST roth, 1929.

SEVENTEENTH (ORDINARY) SESSION. nue oth

ugust th.

| File Ec. Vi,

Before: . Docket XVIL 1

MM. ANZILOTTI, President,
LODER,
NYHOLM,

DE BUSTAMANTE,
ALTAMIRA,

ODA,

HUBER,

PESSGOA,
HUGHES,

MM. NEGULESCO,
WANG,

M. DREYFUS, Judge ad hoc.

Judges,

Deputy-Judges,

CASE OF THE FREE ZONES OF UPPER SAVOY
AND THE DISTRICT OF GEX.

THE PERMANENT COURT OF INTERNATIONAL JUSTICE,

Composed as above,

After deliberation,

Having regard to Articles 48, 54,and 58 to 60 of the Court’s
Statute, |

Whereas, by a Special Agreement dated October 30th, 1924,
ratified on March aist, 1928, and duly notified to the Registrar
of the Court on March 2gth, 1928, the President of the French
Republic and the Swiss Federal Council, in view of the fact
that France and Switzerland, having been “unable to agree in
regard to the interpretation to be placed on Article 435,
FREE ZONES.—ORDER OF COURT (AUGUST 19th, 1929) 6

paragraph 2, of the Treaty of Versailles, with its annexes,
and as it has proved to be impossible to effect the agreement
provided for therein by direct negotiations,

“Have decided to resort to arbitration in order to obtain
this interpretation and for the settlement of all the questions
involved in the execution of paragraph 2 of Article 435 of the
Treaty of Versailles’’,

Whereas the two’ Parties have respectively appointed as
their Agents, ,

the French Government, M. Jules Basdevant, Professor in
the Faculty of Law of Paris and Assistant Legal Adviser
to the Ministry of Foreign Affairs ;

the Swiss Government, H.E. M. A. de Pury, Swiss Minister
to the Netherlands, and M. Paul Logoz, member of the Swiss
National Council and Professor at the University of Geneva ;

and as Counsel,

the French Government, M° Paul-Boncour, Deputy, former
Minister and Counsel before the Court of Appeal of Paris;

the Swiss Government, M. Walter Burckhardt, Professor at
the University of Berne, and M. Paul-Edmond Martin, Professor
at the University of Geneva and Director of the Geneva
State Archives ;

Having regard to the Cases, Counter-Cases and Replies
duly submitted by the Parties on September 5th, 1928,
January 23rd, and June 12th, 1929, and the documents annexed
thereto ; |

Having duly heard the oral pleadings presented by M° Paul-
Boncour and M. Logoz and the replies made by M° Paul-
Boncour, M. Basdevant and M. Logoz on July oth, roth,
xith, rath, 13th, 15th, 16th, 18th, roth, 22nd and 23rd, 1929;

Whereas, according to Article 1, paragraph 1, of the said
Special Agreement, “‘it shall rest with the Permanent Court of
International Justice to decide whether, as between Switzer-
land and France, Article 435, paragraph 2, of the Treaty of
Versailles, with its annexes, has abrogated or has for its
object the abrogation of the provisions of the Protocol of the
Conference of Paris of November 3rd, 1815, of the Treaty of
Paris of November 2oth, 1815, of the Treaty of Turin of
March 16th, 1816, and of the Manifesto of the Sardinian Court
of Accounts of September gth, 1829, regarding the customs
FREE ZONES.—ORDER OF COURT (AUGUST 19th, 1929) 7

and economic régime of the free zones of Upper Savoy and
the Pays de Gex, having regard to all facts anterior to the
Treaty of Versailles, such as the establishment of the Federal
customs in 1849, which are considered relevant by the Court” ;

Whereas, under paragraph 2 of the same article of the
Special Agreement, ‘the High Contracting Parties agree that
the Court, as soon as it has concluded its deliberation on this
question, and before rendering any judgment, shall accord to
the two Parties a reasonable time to settle between them-
selves the new régime to be applied in those districts, under
such conditions as they may consider expedient, as provided
in Article 435, paragraph 2, of the said Treaty. This time
may. be extended at the request of the two Parties”;

Whereas under Article 2, paragraph 1, of the Special
Agreement: “failing the conclusion and ratification of a
convention between the two Parties within the time specified,
the Court shall, by means of a single judgment rendered in
accordance with Article 58 of the Court’s Statute, pronounce
its decision in regard to the question formulated in Article 1
and settle for a period to be fixed by it and having regard
to present conditions, all the questions involved in the
execution of paragraph 2 of Article 435 of the Treaty of
Versailles” ;

Whereas, according to the notes exchanged on October 30th, |
1924, between the French Minister for Foreign Affairs and
the Swiss Minister at Paris, it is understood between the
Parties, amongst other things, ‘‘that no objection shall be raised
on either side to the communication by the Court to the
Agents of the two Parties, unofficially and in each other’s
presence, of any indications which may appear desirable as
‘to the result of the deliberation upon the question formulated
in Article x, paragraph 1, of the Arbitration Convention” ;

Whereas, under Article 3, paragraph 3, of the Special Agree-
ment of October 30th, 1924, the written Reply to be filed
by each Party shall formulate “its final conclusions” ;

Whereas the Reply filed on behalf of the French Government
submits that the Court should:
FREE ZONES.—ORDER OF COURT (AUGUST 19th, 1929) 8

[Translation.]

“In accordance with the letters attached to the Special
Agreement, communicate to the Agents of the two Parties,
unofficially and in each other’s presence, any indications
which may appear desirable as to the result of its delibera-
tion upon the question formulated in Article 1, paragraph 2,
of the Special Agreement ;

Determine the import of its deliberation and, in the circum-
stances contemplated by Article 2 of the Special Agreement,
so formulate the operative part of its judgment that its effect
shall be to decide that, as between France and Switzerland,
Article 435, paragraph 2, of the Treaty of Versailles, with its
annexes, has abrogated the provisions of the Protocol of the
Conferences of Paris of November 3rd, 1815, of the Treaty of
Paris. of November 2oth, 1815, of the Treaty of Turin of
March x6th, 1816, and of the Manifesto of the Sardinian
Court of Accounts of September gth, 1829, regarding the
customs and economic régime of the free zones of Upper
Savoy and the District of Gex;

As soon as it has concluded its deliberation on this question
and: before pronouncing any decision, accord to the two
Parties a reasonable time to settle between themselves the
new régime to be applied in those districts under such condi-
tions as they may consider expedient, as provided by Article 435,
paragraph 2, of the Treaty of Versailles, this time _ Pains
capable of extension at the request of the two Parties”

Whereas the Reply filed on behalf of the Swiss Government
submits that:
[Translation.|

“t, As between France and Switzerland, Article 435, para-
graph 2, of the Treaty of Versailles, with its annexes, has not
abrogated the provisions of the Protocol of the Conferences of
Paris of November 3rd, 1815, of the Treaty of Paris of Novem-
ber 20th, 1815, of the Treaty of Turin of March 16th, 1816,
or of the Manifesto of the Sardinian Court of Accounts of
September gth, 1829, regarding the customs and economic
régime of the zones of Upper Savoy and the District of Gex.

2. As between Switzerland and France, Article 435, para-
graph 2, of the Treaty of Versailles, with its annexes, has
not for its object the abrogation of the provisions of the Proto-
col of the Conferences of Paris of November 3rd, 1815, of the
Treaty of Paris of November 2oth, 1815, of the Treaty of
Turin of March 16th, 1816, or of the Manifesto of the Sar-
dinian Court of Accounts of September 9th, 1829, regarding the
customs and economic régime of the free zones of Upper Savoy
and the District of Gex, that is to say, that as between Switzerland
and France, Article 435, paragraph 2, of the Treaty of Versailles,
FREE ZONES.—ORDER OF COURT (AUGUST roth, 1929) 9

with its annexes, is not intended necessarily to lead to the abro-.
gation of the aforesaid provisions, but simply means that Switzer-
land and France may abrogate them by mutual. consent” ;

| Whereas, in the same document, with reference to the
fixing of the time provided for in Article I, paragraph 2, of
the Special Agreement, it is said that

“The Federal Government reserves the right to make
such submissions as may be indicated in regard to this |
point when the Court has given the Parties the neces-
sary indications as to the result of its deliberation upon
the question of interpretation (Article I, paragraph 1, of
the Special Agreement) on the solution of which are
dependent the direct negotiations here referred to” ;

Whereas Article 435 of the Treaty of Versailles is as follows:

“The High Contracting Parties, while they recognize
the guarantees stipulated by the treaties of 1815, and
especially by the Act of November 2oth, 1815, in favour
of Switzerland, the said guarantees constituting inter-
national obligations for the maintenance of peace, declare
nevertheless that the provisions of these treaties, conven-
tions, declarations and other supplementary acts concerning
the neutralized zone of Savoy, as laid down in paragraph 1
of Article 92 of the Final Act of the Congress of Vienna
and in paragraph 2 of Article 3 of the Treaty of Paris of
November 20th, 1815, are no longer consistent with present
conditions. For this reason the High Contracting Parties
take note of the agreement reached between the French
Government and the Swiss Government for the abrogation
of the stipulations relating to this zone which are and
remain abrogated. ;

The High Contracting Parties also agree that the
stipulations of the treaties of 1815 and of the other
supplementary acts concerning the free zones of Upper
Savoy and the Gex District are no longer consistent
with present conditions, and that it is for France and
Switzerland to come to an agreement together with a
view to settling between themselves the status of these
territories under such conditions as shall be considered
suitable by both countries” ;

Whereas the relevant passages in the annexes to this article
are as follows: |
FREE ZONES.—ORDER OF COURT (AUGUST Ioth, 1920) Io

“J,

The Swiss Federal Council has informed the French
Government on May 5th, 1910, that after examining
the provisions of Article 435 in a like spirit of sincere
friendship, it has happily reached the conclusion that
it was possible to acquiesce in it under the following
conditions and reservations : ;

1. The neutralized zone of Haute-Savoie:

2. Free zone of Haute-Savoie and the District of Gex.

(a) The Federal Council makes the most express reser-
vations to the interpretation to be given to the statement
mentioned in the last paragraph of the above article for
insertion in the Treaty of Peace, which provides that
‘the stipulations of the treaties of 1815 and other
supplementary acts concerning the free zones of Haute-
Savoie and the Gex District are no longer consistent with
present conditions’. The Federal Council would not wish that
its acceptance of the above wording should lead to the con-
clusion that it would agree to the suppression of a system
intended to give neighbouring territory the benefit of a
special régime which is appropriate to the geographical
and economical situation and which has been well tested.

In the opinion of the Federal Council, the question
is not the modification of the customs system of the zones
as set up by the treaties mentioned above, but only the
regulation in a manner more appropriate to the economic
conditions of the present day of the terms of the exchange
of goods between the regions in question. The Federal
Council has been led to make the preceding observations
by the perusal of the draft convention concerning the
future constitution of the zones which was annexed to the
note of April 26th from the French Government. While
making the above reservations, the Federal Council declares
its readiness to examine in the most friendly spirit any
proposals which the French Government may deem it
convenient to make on the subject.

(0) It is conceded that the stipulations of the treaties
of 1815 and other supplementary acts relative to the
free zones will remain in force until a new arrangement
is come to between France and Switzerland to regulate mat-
ters in this territory.

IL.

The French Government have addressed to the Swiss
Government, on May 18th, 1919, the following note in
reply to the communication set out in the preceding
paragraph : :
FREE ZONES.—ORDER OF COURT (AUGUST Igth, 1929) II

In a note dated May 5th, the Swiss Legation in Paris
was good enough to inform the Government of the French .
Republic that the Federal Government adhered’ to the
proposed article to be inserted in the Treaty of Peace
between the Allied and Associated Governments and Ger-
many.

The French Government have taken note with much
pleasure of the agreement thus reached, and, at their
request, the proposed article, which had been accepted by
the Allied and Associated Governments, has been inserted
under No. 435 in the Peace conditions presented to the
German, plenipotentiaries.

The Swiss Government, in their note of May 5th on
this subject, have expressed various views and reservations.

Concerning the observations relating to the free zones
of Haute-Savoie and the Gex District; the French Govern-
ment have the honour to observe that the provisions of
the last paragraph of Article 435 are so clear that their
purport cannot be misapprehended, especially where it
implies that no other Power but France and Switzer-
land will in future be interested in that question.

The French Government, on their part, are anxious to
protect the interests of the French territories concerned,
and, with that object, having their special situation in
view, they bear in mind the desirability of assuring them
a suitable customs régime, and determining, in a manner
better suited to present conditions, the methods of
exchanges between these territories and the adjacent Swiss
territories, while taking into account the reciprocal
interests of both regions.

It is understood that this must in no way prejudice
the right of France to adjust her customs line in this
region in conformity with her political frontier, as is
done on the other portions of her territorial boundaries,
and as was done by Switzerland long ago on her own
boundaries in this region.

The French Government are pleased to note on this
subject in what a friendly disposition the Swiss Govern-
ment take this opportunity of declaring their willing-
ness to consider any French proposal dealing with the
system to be substituted for the present régime of the said
free zones, which the French Government intend to formu-
late in the same friendly spirit.

Moreover, the French Government have no doubt that
the provisional maintenance of the régime of I815 as
to the free zones referred to in the above-mentioned

2
FREE ZONES.—ORDER OF COURT (AUGUST Igth, 1929) 12

paragraph of the note from the Swiss Legation of
May 5th, whose object is to provide for the passage from
the present régime to the conventional régime, will cause
no delay whatsoever in the establishment of the new
situation which has been found necessary by the two
Governments. This remark applies also to the ratification
by the Federal Chambers, dealt with in paragraph I (a)
of the Swiss note of May 5th, under the heading

LEE

‘Neutralized zone of Haute-Savoie’ ” ;

Whereas, at the present stage of the proceedings, the Court ,
is simply asked to accord to the two Parties a reasonabletime —
to settle between themselves a “new régime” for the free |
zones of Upper Savoy and the District of Gex; as this time
is to be accorded “‘as soon as” the Court’s “deliberation” on
the question set out in Article I, paragraph 1, of the Special
Agreement is concluded, and before “rendering any judgment”’ ;
as it will rest with the Court only in certain circumstances
and at a later stage to “pronounce its decision” upon the
said question by means of a “judgment rendered in accordance
with Article 58 of the Statute’; but seeing that ‘‘no objection
shall be raised’? by the Parties to the “communication by the
Court unofficially” to their Agents ‘of any indications which
may appear desirable as to the result of the deliberation”’
upon the said question ;

Whereas the spirit and letter of : its Statute, in particular
Articles 54, paragraph 3, and 58, do not allow the Court
“anofficially’’ to communicate to the representatives of two
Parties to a case “‘the result of the deliberation’? upon a ques-
tion submitted to it for decision; as, in contradistinction to
that which is permitted by the Rules (Article 32), the Court
cannot, on the proposal of the Parties, depart from the terms
of the Statute;

Whereas, on the other hand, according to the preamble of
the Special Agreement of October 30th, 1924, there is reason
to believe that the agreement between the Parties contem-
plated by Article 435, paragraph 2, of the Treaty of Versailles,
has hitherto proved to be impossible because they have ‘“‘been
unable to agree in regard to the interpretation to be placed
upon” the said article and its annexes; as consequently it
would be useless to grant the Parties time within which to
conclude this agreement, without informing them at the same
FREE ZONES.— ORDER OF COURT (AUGUST 1I9th, I929) 13:

time or previously, what, in the Court’s opinion is the correct
interpretation of the said texts as between France and
Switzerland ;

Whereas the judicial settlement of international disputes,
with a view to which the Court has been established, is simply
an alternative to the direct and friendly settlement of such
disputes between the Parties; as consequently it is for the
Court to facilitate, so far as is compatible with its Statute,
such direct and friendly settlement ;

Whereas the Court must, in any event, fix by order, in
accordance with Article 48 of the Statute, the time contem-
plated by Article 1, paragraph 2, of the Special Agreement ;
and whereas, in contradistinction to judgments contemplated by
Article 58 of the Statute, to which reference is made in Article 2,
paragraph 1, of the Special Agreement, orders made by the Court,
although as a general rule read in open Court, due notice having
been given to the Agents, have no ‘‘binding’’ force (Article 59 of
the Statute) or “‘final’’ effect (Article 60 of the Statute) in decid-
ing the dispute brought by the Parties before the Court;

Whereas, in case of doubt, the clauses of a special agreement
by which a dispute is referred to the Court must, if it does
not involve doing violence to their terms, be construed in a
manner enabling the clauses themselves to have appropriate
effects ;

Whereas it is possible, without infringing the provisions
of the Statute, to give effect in all essential respects to the
common will of the Parties as expressed in the Special Agree-
ment, by indicating, in the grounds of the order according
to the Parties the time referred to in Article I, paragraph 2,
of the Special Agreement, the result of the Court’s delibera-
tions upon the question formulated in Article 7, paragraph 1,
of that instrument ;

As, nevertheless, it is important to set forth clearly that
special agreements whereby international disputes are submitted
to the Court should henceforth be formulated with due regard
to the forms in which the Court is to express its opinion
according to the precise terms of the constitutional provisions
governing its activity, in order that the Court may be able to
deal with such disputes in the ordinary course and without
resorting, as in the present case, to a construction which |
must be regarded as strictly exceptional,
FREE ZONES.—ORDER OF COURT (AUGUST 19th, 1929) 14
Makes the following Order:

As to the evidence: |

Whereas, in the course of his argument on July 13th, the
Agent for the Swiss Government filed a volume entitled:
Publications des Comités suisses en faveur du maintien des
zones franches de 1815 et I8I6, and as, in his reply of July
roth, the Agent for the French Government submitted, as
a preliminary objection, that this publication should not be
received in evidence ;

As, in his reply on July 22nd, the Agent for the Swiss
Government stated that he left the decision on this point to
the Court ;

Whereas, according to Article 52 of its Statute, “‘after
the Court has received the proofs and evidence within the
time specified for the purpose, it may refuse to accept any
further oral or written evidence that one Party may desire
to present unless the other side consents” ;

Whereas the extracts from the said volume read by the
Agent for the Swiss Government during the hearing are not
necessary at the present stage of the proceedings to enable
the Court to form its opinion upon the question submitted
to it by Article 1, paragraph 1, of the Special Agreement ;

As ‘to the Courts function:

Whereas, according to Article 1, paragraph 1, of the Special
Agreement, it rests with the Court to decide whether, as
between France and Switzerland, Article 435, paragraph 2,
of the Treaty of Versailles, with its annexes, has abrogated
or has for its object the abrogation of the provisions of the
Protocol of the Conferences of Paris of November 3rd, 1815,
of the Treaty of Paris of November 2oth, 1815, of the Treaty
of Turin of March 16th, 1816, and of the Manifesto of the
Sardinian Court of Accounts of September gth, 1829, regarding
the customs and economic régime of the free zones of Upper
Savoy and the District of Gex, having regard to all facts
anterior to the Treaty of Versailles ;

Whereas the expression ‘‘as between France and Switzer-
land” has the effect of limiting the function of the Court
solely to that of determining the reciprocal rights and
FREE ZONES.—ORDER OF COURT (AUGUST 19th, 1929) 15

obligations arising in connection with the régime of the free
zones for the two countries, under Article 435, paragraph 2,
of the Treaty of Versailles, with its annexes, apart from the
legal relations as between signatories of the said Treaty result-
ing from this article ; .

Whereas, having regard more particularly to the aim of the
Special Agreement, as this aim appears from its preamble
when it states that the Parties have been unable to agree
in regard to the interpretation to be placed upon Article 435,
paragraph 2, of the Treaty of Versailles, with its annexes;
having regard to the fact that the real divergence which was
the cause of the failure of the Parties to reach an agreement,
related to the question whether the régime of the zones could
be abolished without Switzerland’s consent; and having regard
to the fact that the Court cannot as a general rule be com-
pelled to choose between constructions determined beforehand
none of which may correspond to the opinion at which it may
arrive, the Court is entirely free to interpret. Article 435,
paragraph 2, with its annexes, of the Treaty of Versailles
upon both points without restriction, that is, whether it has
abrogated the former provisions in question, and whether
it has for its object their abrogation ; as, therefore, if it arrives
at the conclusion that the article, with its annexes, has not
abrogated the former provisions relating to the free zones, it
is not obliged to say that it has for its object their abroga-
tion, but, on the contrary, may equally say that this is not
the intention of the article, with its annexes;

Whereas, in view of the indications afforded by the pre-
amble of the Special Agreement and by the history of the nego-
tiations which have taken place between the Parties with a
view to reaching the agreement contemplated by Article 435,
paragraph 2, and which have been cited before the Court,
the task of the latter, in replying to the question whether
the said article, with its annexes, has for its object the abro-
gation of the former provisions relating to the free zones,
is to decide whether or not Switzerland is obliged to accept,
as a basis for the future negotiations contemplated by Article 1,
paragraph 2, of the Special Agreement, the abolition of the
régime of the free zones, that is to say, in particular the trans-
fer of the French customs barrier in these territories to the
FREE ZONES.—ORDER OF COURT (AUGUST 19th, 1929) 16

political frontier; and whereas it Is, in fact, evident that if
France and Switzerland succeed in reaching the agreement
provided for in the said article and in Article 2, paragraph 1,
of the Special Agreement, that agreement, whatever its con-
tents may be, will have the formal effect of abrogating the
former provisions ; and therefore if, in replying to the question
put, the Court were not to regard the expression “has for
its object the abrogation of” as meaning “‘is intended neces-
sarily to lead to the abrogation of”, its reply would not
eliminate the fundamental difficulties which have hitherto
impeded the negotiations between -France and Switzerland
and which have induced them to have recourse to the Court ;

As to the questions submitted :

Whereas the Court, in performing its function in the light
of the foregoing considerations, must have regard to all facts
antecedent to the Treaty of Versailles, and particularly the
establishment of the Federal customs in 1849, which are con-
sidered relevant by it;

Whereas these facts, taken together, are clearly relevant
to the question submitted to the Court in that they explain
the conclusion drawn by the High Contracting Parties to the
Versailles Treaty in their declaration to the effect that ‘the
stipulations of the treaties of 1815 and of the other supple-
mentary acts concerning the free zones of Upper Savoy and
the Gex District are no longer consistent with present condi-
tions’, namely “‘that it is for France and Switzerland to
come to an agreement together with a view to settling between
themselves the status of these territories under such conditions
as shall be considered suitable by both countries”; and as
the subsequent examination of the question by the Court
has been entirely conducted in the light of this consideration ;

Whereas the text itself of Article 435, paragraph 2, of the
Treaty of Versailles draws from the statement that the former
stipulations are not consistent with present conditions, no other
conclusion but that France and Switzerland are to settle
between themselves the status of the free zones, a conclusion
which is tantamount to a declaration of disinterestedness as
regards that status, on the part of the High Contracting
Parties other than France; as, in particular, this text does
FREE ZONES.—ORDER OF COURT (AUGUST roth, 1929) 17

not set forth the conclusion that as a necessary consequence
of this inconsistency the former stipulations relating to the
free zones are abrogated ;

Whereas, furthermore, in Article 435, paragraph 1, of the
Treaty of Versailles, the High Contracting Parties, after stating
that the ‘provisions of these treaties [of 1815], conventions,
declarations and other supplementary acts concerning the
neutralized zone of Savoy... are no longer consistent with
present conditions’, take ‘‘note of the agreement reached
between the French Government and the Swiss Government
for the abrogation of the stipulations relating to this zone”,
adding that these stipulations “are and remain abrogated”’ ;

Whereas the expression “are no longer consistent with
present conditions’, when used in the first. paragraph of the
article, constitutes the ground on which the High Contracting
Parties acquiesce in an agreement already concluded between
France and Switzerland abolishing the neutral zone; as, when
it is used in the second paragraph of the same article, it also
constitutes the ground on which the High Contracting Parties
declare that they acquiesce in an agreement—in this case a
future agreement—between France and Switzerland ;

As, consequently—no matter what its significance might
be in other contexts—, there is no reason for regarding the
expression “are no longer consistent with present conditions”
as ipso facto involving, in the second paragraph of the article,
the abolition of the free zones, since in the first paragraph
its meaning is not such as automatically to involve. the aboli- ©
tion of the neutral zone;

Whereas, in any event, Article 435 of the Treaty of Ver-
sailles is not binding on Switzerland, which is not a Party
to this Treaty, except to the extent to which that country
has itself accepted it; as this extent is determined by the
note of the Swiss Federal Council of May 5th, 1910, an extract
from which constitutes Annex I to this article; as it is by
this action and by this action alone that the Swiss Govern-
ment has “acquiesced” in the ‘‘provisions of Article 433”,
namely “under the conditions and reservations” which are set
out in the said note;
FREE ZONES.—ORDER OF COURT (AUGUST Igth, 1929) 18

Whereas, amongst the aforesaid conditions and reservations,
it is stated inter aha that ‘‘the Federal Council would not
wish that its acceptance of the above wording [i.e. Article 435,
paragraph 1, of the Treaty of Versailles] should lead to the conclu-
sion that it would agree to the suppression of a system .... which
has been well tested”, namely the régime of the free zones;

As, accordingly, the said article, assuming that it were pos-
sible to interpret it as involving the abolition of the said
régime, could not be operative as between France and Switzer-
land, unless Switzerland’s consent were not necessary for
such abolition ;

Whereas the Court is unable to regard as decisive the argu-
ments to the contrary which it has been sought to deduce
from other passages of the said note of the Federal Council
and from the whole of the French note of May 18th, I010,
which forms Annex II to Article 435 of the Treaty of
Versailles ;

As, with regard to this latter note, the Court—which,
though its task is to interpret the said article with its annexes,
nevertheless remains free to estimate the weight to be attached
from this point of view to each of the annexes—is unable
to regard it as possessing any weight for the purposes. of inter-
pretation, having regard especially to the fact that it cannot
in any circumstances affect the conditions of the Federal
Council’s acquiescence in the article in question, that acquies- :
cence being a unilateral act on the part of Switzerland ;

Whereas, in regard to the possibility of abolishing the
régime of the free zones without Switzerland’s consent, the
actual terms of Article 435, paragraph 2, generally speaking,
would seem to presuppose the existence of a right on the
part of Switzerland derived from the former stipulations; as,
in the same connection, Switzerland’s consent has in fact been
sought ; and lastly, as the High Contracting Parties have
inserted, after Article 435, the Swiss note of May 5th, 1910,
which, in the Court’s opinion, is entirely based on the exist-
ence of such a right on the part of Switzerland;

Whereas, with particular regard to the Sardinian zone,
Switzerland, in her capacity as Party to the Treaty of Turin
FREE ZONES.—ORDER OF COURT (AUGUST Igth, Ig29) 19

of March 16th, 1816, has acquired a contractual right to the
withdrawal of the customs barrier in that district ;

Whereas, with particular regard to the zone of Saint-
Gingolph, the Court, being of opinion that the Treaty of Turin
of March 16th, 1816, has not been abrogated, the same is true
as regards the Manifesto of the Royal Chamber of Accounts
of Sardinia dated September goth, 1820, the question of the
legal nature of that instrument remaining however reserved ;

Whereas, with particular regard to the zone of Gex, both
Article 435, paragraph 2, of the Treaty of Versailles and the
Special Agreement treat this zone in exactly the same way as
the zone of Upper Savoy; and as this zone forms part of a
territorial arrangement in favour of Switzerland, an arrange-
ment which, being contemplated in the ‘Declaration of the
Powers assembled at the Congress of Vienna in regard to
Switzerland” of March 2oth, 1815, to which Switzerland acceded
by act of the Diet of the Helvetian Confederation dated
May 27th. 1815, was restated in the Protocol signed on
November 3rd, 1815, at Paris (this Protocol being referred to
in the Special Agreement and expressly mentioning the with-
drawal. of the French customs barriers ‘‘from the Swiss
frontiers facing the Jura”), and received final form in Article x
of the Treaty of Peace signed at Paris on November 2oth,
1815, the preamble and third paragraph of this article being
as follows:

[Tvanslation. |
“The frontiers of France shall be as they were in 1790,

save for the modifications in one direction or the other
which are indicated in this article.

3. In order to establish direct communication between
the Canton of Geneva and Switzerland, that part of
the District of Gex bordered on the east by the Lake
of Geneva, on the south by the territory of the Canton
of Geneva, on the north by that of the Canton of Vaud,
‘on the west by the course of the river Versoix and by
a line including the communes of Collex-Bussy and Meyrin,
leaving the commune of Fernex to France, shall be ceded
to the Helvetian Confederation to be -united to the
Canton of Geneva. The line of the French customs shall
be placed to the west of the Jura, so that the whole
District of Gex shall be outside this line”

3
FREE ZONES.—ORDER OF COURT (AUGUST 19th, I9g29) 20

Whereas the aforesaid Protocol of November 3rd, 1815, was
formally transmitted to Switzerland by the Powers signatory
to the Declaration of Vienna of March 2oth, 1815, together
with a Declaration of November 2oth, £815, following upon
the act of accession of May 27th, 1815, of the Helvetian Diet
to the said Declaration of March zoth, 1815 ;

Whereas all these instruments, taken together, as also the
circumstances in which they were executed, establish, in the
Court’s opinion, that the intention of the Powers was, besides
“rounding out” the territory of Geneva and assuring direct
communication between the Canton of Geneva and the rest
of Switzerland, to create in favour of Switzerland a right, on
which she could rely, to the withdrawal of the French customs
‘barrier from the political frontier of the District of Gex, that
is to say, a right to the free zone of Gex;

Whereas the Court, having reached this conclusion simply
on the basis of an examination of the situation of fact in
regard to this case, need not decide as to the extent to which
international law takes cognizance of the principle of “‘stipula-
tions in favour of third Parties” ;

Whereas, if Article 435, paragraph 2, with its annexes, of
the Treaty of Versailles has not, as between France and
Switzerland, abrogated the former provisions relating to the
free zones, neither has it for its object the abrogation thereof;
as, in fact, since the High Contracting Parties in Article 435,
paragraph 2, of the Treaty of Versailles, have not drawn
from their statement as to the inconsistency of the former
stipulations concerning the free zones with present conditions
any consequence other than that it is for France and Switzer-
land to come to an agreement together with a view to
settling between themselves the status of these territories
under such conditions as shall be considered suitable by both
countries, without in any way prejudging the question of
the contents of this agreement which, therefore, may or may
not, according to the common will of the Parties, lead to
the abrogation of the régime of the free zones; and since
Switzerland, in her note of May 5th, 1919, annexed to the
said article, made an express reservation regarding abolition
in the future (“would agree”) of the régime of the free zones
resulting from the former stipulations concerning them, it
FREE ZONES.—ORDER OF COURT (AUGUST Igth, 1929) 21

is impossible to conclude that as between France and Swit-
zerland, the aforesaid article and its annexes is intended
necessarily to lead to the abrogation of the said provisions,
thus compelling Switzerland to accept the abrogation of the
régime of the free zones as the only possible basis of the
future agreement between herself and France;

Whereas this view is in no way weakened by the facts
antecedent to the Treaty of Versailles; as, on the contrary,
-it is corroborated by the facts relating to the drafting of
Article 435 of the Treaty of Versailles which have been cited
before the Court;

As to the time to be granted :

Whereas, having regard to the circumstances of the present
case, a period of approximately nine months seems to be
sufficient to allow the Parties to establish the basis of an
agreement which they have themselves, on. many occasions,
recognized as highly desirable ;

THE Court

(x) excludes as evidence at the present stage of the case the
Publications des Comités suisses en faveur du maintien des
zones franches de 1815 et 1816 filed at the hearing of July x3th,
1929, by the Agent for the Swiss Government ;

(2) accords to the Government of the French Republic and
to the Government of the Swiss Confederation: a period
expiring on May ist, 1930, to settle between themselves, under
such conditions as they may consider expedient, the ‘new
régime” to be applied in the districts contemplated by Art-
icle 435, paragraph 2, of the Treaty of Versailles.

Done in French and English, the French text being author-
itative, at the Peace. Palace, The Hague, this nineteenth
day of August, nineteen hundred and twenty-nine, in three
copies, one of which shall be placed in -the archives of the
FREE ZONES.—ORDER OF COURT (AUGUST Igth, 1929) 22

Court and the others delivered to the Agents of the Govern-
ment of the French Republic and of the Swiss Federal
Government respectively.

(Signed) D. ANZILOTTI,
President. ,

(Signed) À. HAMMARSKJÜLD,
Registrar.

MM. Nyholm, Judge, Negulesco, Deputy-Judge, and Dreyfus,
Judge ad hoc, whilst concurring in the operative portion of
the present order, declare that they are unable to agree with
the reasons to the extent which they have themselves indic-
ated in the separate opinions set forth hereafter.

M. Pessôa, Judge, while agreeing with the present order,
desires to add thereto the observations which follow hereafter.

(Initialled) D. A.

(Initialled) A. H.
